Citation Nr: 0505664	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  04-38 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to an earlier effective date than November 9, 
2001 for the grant of service connection for bronchial 
asthma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision by the RO.  

The Board notes that, in August 2002, the RO received the 
veteran's claim for a total compensation rating based on 
individual unemployability (TDIU).  This issue is referred 
back to the RO for the appropriate action.  

In September 2004, a hearing was held at the RO before a 
Decision Review Officer at which the veteran and his spouse 
appeared and testified.  A transcript of that hearing is of 
record.  

Pursuant to a January 10, 2005 motion, this case has been 
advanced on the Board's docket under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matter decided herein have been obtained.  

2.  The Board denied most recently service connection for 
bronchial asthma in a May 1973 decision.  

3.  The veteran applied to reopen his claim of service 
connection for bronchial asthma on November 9, 2001; the RO 
denied the claim in a June 2002 rating decision based on the 
absence of new and material evidence to reopen his service 
connection claim.  

4.  In a September 2003 decision, the Board determined that 
new and material evidence had been presented to reopen the 
veteran's claim and granted service connection for bronchial 
asthma.

5.  In a December 2003 rating action, the RO assigned a 30 
percent evaluation for the service-connected bronchial 
asthma, effective on November 9, 2001.  



CONCLUSION OF LAW

The claim for an effective date prior to November 9, 2001, 
the date of the reopened claim, for the grant of service 
connection for bronchial asthma is not denied.  38 U.S.C.A. 
§§ 1110, 5110 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.400 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board notes that VA's General Counsel has held that the 
notification requirements of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] are not applicable to appeals such as 
the current one involving a notice of disagreement with the 
effective date of an award.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  This precedent opinion by the VA General Counsel is 
legally binding upon the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002).  

The record does reflect that the veteran has been properly 
informed of the criteria applicable to awards of service 
connection, the evidence considered by the RO and the basis 
for its decision.  

Further, the veteran has not identified any outstanding 
evidence or information that could be obtained to 
substantiate his claim for an earlier effective date and the 
Board is also unaware of any such outstanding evidence or 
information.  

In this case, there is no possibility that any further 
evidence could be obtained that would be relevant to the 
legal question involved.  Further development and further 
expending of VA's resources is not warranted.  


Effective Date Claim

Except as otherwise provided, the effective date of an 
evaluation an award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a).  

However, the effective date of an award of disability 
compensation to a veteran shall be the day following the 
veteran's discharge or release from service, if application 
therefore is received within one year from such date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1).  

Based on a review of the veteran's contentions, it appears 
that the veteran claims that the effective date of the grant 
of service connection for bronchial asthma should be January 
15, 1946, the day following his separation from service.  

By way of history, the Board had previously denied the 
veteran's claim of service connection for bronchial asthma on 
the merits in April 1963, June 1964 and January 1966.  

In July 1972, the veteran attempted to reopen his service 
connection claim for bronchial asthma.  The RO denied the 
veteran's claim in an August 1972 rating action which the 
veteran appealed.  

In March 1973, the Board determined that new factual basis 
had not been presented that would permit a grant of the 
benefit sought on appeal.  As such, the Board's March 1973 
decision was the last, final disallowance of the veteran's 
service connection claim.  

As noted, the RO received the veteran applied to reopen his 
claim for service connection for bronchial asthma on November 
9, 2001.  

Although the veteran feels that he should be paid 
compensation since his military service, the effective date 
of service connection based on a reopened claim cannot be the 
date of receipt of a previous claim that was finally denied.  
See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(holding that "the effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.").  

The Board has carefully reviewed the record in this case.  In 
this case, the last final disallowance of the veteran's 
service connection claim was the Board's May 1973 decision.  

There is no evidence of any application (formal or informal) 
to reopen his service connection claim at any time between 
May 1973 and his statement received on November 9, 2001.  As 
such, the date of the reopened claim or November 9, 2001 is 
the earliest date that can be assigned in this case.  

In light of this fact, the Board concludes that an effective 
date earlier than November 9, 2001, is not warranted in this 
case under the regulations governing effective dates for 
awards.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), 
(q)(1)(i) and (ii), and (r); see also Washington v. Gober, 10 
Vet. App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

It is noted that since the new and material evidence upon 
which the veteran's claim was subsequently reopened by the 
Board in its September 2003 decision did not include service 
records, the provisions of 38 C.F.R. § 3.400(q)((2) are not 
applicable.  

Accordingly, an effective date for the award of service 
connection is November 9, 2001, the date the veteran applied 
to reopen his claim is not warranted.  In this case, the law, 
and not the facts, is dispositive of the issue. Therefore, 
the claim must be denied by operation of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

The claim for an effective date earlier than November 9, 
2001, for the grant of service connection for bronchial 
asthma is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


